Deen, Presiding Judge.
Kevin Earl Simmons appeals from the revocation of his probation. On November 21,1977, he entered a plea of guilty to two counts of entering an auto and one count of theft by taking. He was sentenced as a first offender and received two concurrent three-year sentences to be served on probation on the first two counts, a $300 fine and a 12-month concurrent probated sentence on Count 3.
On appeal he contends that the trial court erred in allowing a conviction record from Waycross City Court to be entered into evidence when the record was silent as to appellant’s representation by counsel, and that he was arrested on a warrant which was issued without probable cause, and therefore any search incidental to his arrest was illegal.
Appellant took the stand on his own behalf at the hearing and testified that on the day of his arrest he had purchased marijuana and had smoked some. Regardless of whatever merits his enumerations of error might have, this admission was sufficient for the trial court to find that he violated the terms of his probation.

Judgment affirmed.


Smith and Banke, JJ., concur.

Dennis J. Strickland, Sr., August F. Siemon, for appellant.
Dewey Hayes, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.